Citation Nr: 1032500	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-40 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for chronic skin rash, to 
include psoriasis. 

4.  Entitlement to service connection for an acute allergic 
reaction with urticaria. 

5.  Entitlement to service connection for a lung condition with 
scarring and calcification. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1973.  He also had subsequent reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for hearing loss, 
tinnitus, psoriasis, an acute allergic reaction with urticaria, 
and a lung condition with scarring and calcification.

In the December 2007 VA Form 9, the Veteran indicated that he 
wanted a hearing at a local VA office before a member of the 
Board.  However, in correspondence dated in April 2009, the 
Veteran, through his representative, withdrew his request for 
such hearing.

The issue of entitlement to service connection for a lung 
condition with scarring and calcification is addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  Tinnitus and hearing loss were initially shown many years 
following active service, and there is no competent medical 
evidence establishing that hearing loss and any tinnitus are 
related to active service, including noise exposure therein.

2.  The evidence fails to show that the Veteran currently suffers 
from an acute allergic reaction with urticaria.

3.  A chronic skin rash, to include psoriasis, was not shown in 
service or for several years thereafter, and there is no 
competent evidence linking any current skin rash with service. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  The criteria for establishing service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

3.  The criteria for establishing service connection for an acute 
allergic reaction with urticaria have not been met.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.

4.  The criteria for establishing service connection for a 
chronic skin rash, to include psoriasis, have not been met.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a November 2005 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter, also issued prior 
to the rating decision on appeal, further advised the Veteran of 
how the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examinations, VA treatment records, 
private treatment records, and buddy statements submitted by the 
Veteran.

The Board notes that the Veteran has not been given a VA 
examination for his claim for service connection for an acute 
allergic reaction with urticaria.  However, as will be discussed 
more fully below, the evidence fails to show that a current 
disability exists.  In addition, a VA examination was not 
provided for the claim for service connection for a chronic skin 
rash either.  However, as will also be discussed more fully 
below, there is no evidence of this condition in service and the 
Veteran has indicated that the condition arose following his 
discharge from service.  Further, there is no competent evidence 
suggesting the disorder is related to service.  Accordingly, a VA 
examination is not required for either condition.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 
(2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by responding to notices, participating in VA 
examinations, and submitting evidence and argument.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

I.	Legal Criteria

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).


II.  	Service Connection for Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus as a 
result of noise exposure as a welder during active service.  The 
Veteran's DD Form 214 indicates that his primary specialty title 
was "pipefitters."  After reviewing the evidence of record, the 
Board finds that service connection for hearing loss and tinnitus 
is not warranted because there is no competent evidence of a 
nexus between his current hearing loss or tinnitus and active 
service.

Service treatment records are negative for complaints or findings 
of hearing loss or tinnitus.  At the June 1969 entrance 
examination, the Veteran denied having a history of hearing loss 
and the ears were normal upon clinical evaluation.  Audiological 
testing during the examination revealed thresholds of -5, -10, -
10, -10, and -10 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, in the right ear.  In the left ear, 
thresholds were -5, -10, -5, -10, and -10 decibels at the same 
frequencies, respectively.  Further, at the time of separation 
from service, his hearing in both ears was within normal limits.  
The whispered voice test during the August 1973 separation 
examination had a result of 15/15, bilaterally, and the ears were 
normal upon clinical evaluation.  

During an Agent Orange or Persian Gulf examination in March 2005, 
the Veteran reported having mild hearing loss of the high 
frequency pitches, but denied having tinnitus. 

The Veteran was provided with a VA audiological examination in 
June 2006 during which the claims file was reviewed.  The 
examining audiologist reviewed the Veteran's military history and 
noted that the Veteran worked while in the service as a 
shipfitter.  The examiner stated that no documentation of hearing 
loss or tinnitus was found in the service treatment records.

The Veteran reported a high frequency hearing loss.  He denied 
pre-military noise exposure as a student in school.  He said that 
he had military noise exposure as a welder and he denied using or 
being issued any hearing protection.  The Veteran did report 
occupational noise exposure working as a machinist for about 20 1/2 
years.  He stated that he wore hearing protection when it was 
available on the job.  He denied recreational noise exposure.  He 
said that he experienced tinnitus in both ears, which was 
intermittent and worse at night.  However, the Veteran stated 
that he was unable to determine when the tinnitus started.  He 
denied a history of chronic ear infections, ear surgeries, and 
significant dizziness.  

Upon physical examination, audiological testing revealed pure 
tone thresholds 
of 15, 20, 10, 25, and 45 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively, in the right ear.  In the left ear, 
thresholds were 10, 15, 15, 20, and 50 decibels at the same 
frequencies, respectively.  The speech recognition score for the 
Maryland CNC word list was 100 percent in the right ear and 96 
percent in the left ear.  The examiner performed puretone air and 
bone, speech, and otoscopy tests.  The diagnosis and summary of 
audiological test results was that the results suggested normal 
sloping to moderate sensorineural hearing loss for the right ear.  
The left ear indicated normal sloping to moderate sensorineural 
hearing loss.  Word recognition was within normal limits, 
bilaterally.  Otoscopy revealed apparently normal ear canals and 
tympanic membranes, bilaterally.  The results were believed to 
represent true organic hearing acuity.  The examiner opined that 
it was less than likely that hearing loss and tinnitus are 
related to military noise exposure.  The examiner explained that 
there was no indication of hearing loss or tinnitus found in the 
service treatment records and the Veteran had occupational noise 
exposure as a machinist.  With regards to intermittent tinnitus, 
the Veteran could not recall when it started.    

Recent VA treatment records show that the Veteran's problems list 
includes sensorineural hearing loss of combined types and 
subjective tinnitus.

After review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims for 
service connection for hearing loss and tinnitus.  While the 
Veteran has current diagnoses of hearing loss and subjective 
tinnitus, the only relevant medical opinion of record fails to 
link the Veteran's current hearing loss or reported tinnitus to 
active service, including noise exposure therein.  The June 2006 
examining audiologist reviewed the Veteran's claims file and 
examined the Veteran.  The audiologist determined that it was 
less than likely that hearing loss and tinnitus are related to 
military noise exposure.  The examiner explained that there was 
no indication of hearing loss or tinnitus found in the service 
treatment records and the Veteran had occupational noise exposure 
as a machinist.  There is no competent medical opinion to the 
contrary.  Further, the Veteran could not recall when tinnitus 
had started.     

To the extent the Veteran contends that his hearing loss began in 
service and continued since, he is not, as a layperson, qualified 
to render a medical diagnosis or an opinion concerning the 
existence of hearing loss or the etiology.  In this regard, 
medical testing is required to establish the presence of hearing 
loss, and medical expertise is required to determine the etiology 
of such.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  Thus, the Veteran's opinion on such 
matter is not competent medical evidence.  Further, whether any 
symptoms he experienced in service or following service are in 
any way related to his current hearing loss requires medical 
expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 
301 (1999) ("Although the veteran is competent to testify to the 
pain he has experienced since his tour in the Persian Gulf, he is 
not competent to testify to the fact that what he experienced in 
service and since service is the same condition he is currently 
diagnosed with.").  

With regards to tinnitus, the Board notes that the Veteran denied 
having tinnitus in March 2005.  The statement was made in the 
context of medical treatment, and was approximately 5 months 
prior to the time that the Veteran filed a claim for service 
connection for tinnitus.  Moreover, the Veteran reported to the 
VA examiner in 2006 that he could not recall when his tinnitus 
had started.  Thus, the evidence does not reflect that the 
condition started in service.  Further, there is no competent 
opinion linking the tinnitus first mentioned on the 2006 VA 
examination with his military service.  To the extent the Veteran 
contends his current tinnitus is the result of noise exposure in 
service, his opinion is not competent medical evidence as the 
etiology of chronic tinnitus requires medical expertise to 
determine.  The only competent medical opinion on this point is 
against the claim.

The Veteran's representative argues that the Veteran is entitled 
to a remand of his claims for hearing loss and tinnitus to obtain 
a new VA audiological examination, however, the Board finds that 
a remand of these claims is not warranted.  The Veteran's 
representative asserts that while, during the June 2006 VA 
examination, the Veteran described how he experienced in-service 
noise exposure as a welder, the examiner did not address whether 
such exposure could have either caused or contributed to any 
hearing loss subsequently experienced by the Veteran.  However, 
the Board notes that the June 2006 examining audiologist did 
review the claims file and recorded the Veteran's reported 
history of military noise exposure as a welder. The examiner then 
determined that it is less than likely that hearing loss and 
tinnitus are related to military service and provided an adequate 
rationale for the conclusion.  Thus, the report of the 
examination reflects that the examiner did consider the Veteran's 
history of military noise exposure, but concluded that his 
current hearing loss and tinnitus were not related to such.  
Thus, the Board finds that a remand of these claims for a new VA 
examination is not required. 
 
In summary, there is no evidence of hearing loss or tinnitus in 
service, and there is no evidence of hearing loss or tinnitus for 
over 30 years following discharge from service.  In addition, 
there is no competent medical opinion linking the current hearing 
loss or tinnitus to the Veteran's military service, to include 
noise exposure therein.  Likewise, there is no competent evidence 
that any sensorineural hearing loss became manifest to a 
compensable degree within one year from the date of termination 
of active service.  Thus, the preponderance of the evidence is 
against a grant of service connection for hearing loss and 
tinnitus. 


III.	Service Connection for an Acute Allergic Reaction 
with Urticaria

The Veteran claims that he experienced an allergic reaction to 
vaccinations administered to him during active service, which 
caused urticaria.

After reviewing the evidence of record, the Board finds that the 
Veteran is not entitled to service connection for an acute 
allergic reaction with urticaria.  While the evidence shows that 
the Veteran has been diagnosed with and treated for an acute 
allergic reaction with urticaria subsequent to active service, 
such episodes were acute and resolved and the record fails to 
show the existence of any current disability involving an 
allergic reaction with urticaria.

The service treatment records are negative for complaints, 
findings, or treatment with regards to any skin conditions, and 
specifically with regards to any allergic reaction with 
urticaria.  The Veteran's immunization record reflects that he 
was administered numerous vaccinations and immunizations; 
however, this record is negative for remarks pertaining to any 
allergic reaction or urticaria.  During the August 1973 
separation examination, the skin and lymphatics system were 
clinically evaluated as normal. 

Additionally, the record fails to establish the existence of any 
currently diagnosed condition with regards to an allergic 
reaction or urticaria.  In this regard, private treatment records 
show that in April 1986, the Veteran had an acute allergic 
reaction with urticaria.  The treatment report indicated that the 
onset was probably 2 weeks prior to that time when the Veteran 
was at Naval Reserve camp in San Diego.  He had received several 
immunizations at that time.  He also had eaten a bunch of exotic 
foods.  He had no gastrointestinal discomforts.  He had been seen 
by a clinic the prior weekend and was advised not to do anything.  
He had been told that the problem should go away, but it was 
becoming steadily worse.  The examiner noted that the Veteran had 
a history of psoriasis, and he also had some problems with 
itching and red rash on that day.  The examiner reported that the 
Veteran actually did not have severe welts, but mostly red and 
itching skin.  He had nothing in the throat.  The examiner placed 
the Veteran on medication.  A few days later the Veteran 
contacted the examiner to say that the rash was no better, and 
possibly worse.  The examiner suggested that he consider a 
dermatology consult and provided a phone number for such.  The 
private treatment records show that the Veteran was seen again in 
August 1990 with urticaria.  It was noted to be of an uncertain 
etiology but the examiner also stated that it was an apparent 
allergic reaction.  

During a VA examination in March 2005, the Veteran reported that 
he had experienced an extremely severe adverse reaction to the 
yellow fever immunization he received during active duty.  He 
said that he had sloughing of the skin for a year and a half 
following the immunization.  He also stated that from April 1986 
to the fall of 1987 he had sloughing and exfoliation of the skin 
from his head to his toes.  There are no further complaints or 
treatment documented in the record with regards to any allergic 
reaction with urticaria.

Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  When the competent 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection for that disability. See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service connection 
for an acute allergic reaction with urticaria must be denied 
because the first essential criterion for a grant of service 
connection, evidence of a current disability upon which to 
predicate a grant of service connection, has not been met.  While 
the Veteran does have a history of an acute reaction with 
urticaria, the only clinical findings of the condition were in 
1986 and 1990, at least 15 years prior to the filing of the 
current claim.  Additionally, it appears that any incidents of an 
allergic reaction with urticaria in 1986 and 1990 were acute and 
resolved without residual disability.

Although he is competent to state his symptoms, the Veteran is 
not, as a layperson, qualified to render a medical diagnosis 
concerning any allergic reaction with urticaria, as the 
disability at issue requires medical expertise to diagnose and 
evaluate.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  Thus, as a layman the Veteran is not 
competent to provide a probative medical opinion as to whether 
any current skin problems he may have constitute an allergic 
reaction or urticaria to form the basis for service connection 
for such.  In any event, the medical evidence of record does not 
support the current existence of such a disability.

In summary, the Board finds that any incidents of an allergic 
reaction with urticaria were acute and resolved and the current 
existence of such has not been shown by the competent evidence of 
record.  Accordingly, service connection is not warranted for an 
acute allergic reaction with urticaria.

IV.	Service Connection for Chronic Skin Rash, to Include 
Psoriasis

The Veteran claims service connection for a skin rash of the 
groin, face, arms, elbows, and scalp.  

The Veteran's service treatment records show the Veteran had a 
wart removed, but are negative for any skin rash.  His separation 
examination from August 1973 revealed normal skin.  Private 
treatment records dating from December 1975 to April 2005 are of 
record.  While the Veteran saw his doctor in 1975 and 1976 for 
various conditions, the first complaints related to a skin rash 
were not made until June 1977, almost 4 years after his discharge 
from service.  At that time he was seen for seborrheic 
dermatitis, jock itch and some chronic dermatitis of the gluteus.  
He was seen again in October 1977.  Thereafter, he was not seen 
again for skin complaints until April 1986, at which time he was 
seen for allergic urticaria.  He was seen again in August 1990 
for allergic urticaria.  The next mention of a rash was in 
October 1994 when it was believed he had rosacea.  He also had 
onychomycosis of the right thumbnail and all toenails.  It was 
noted that he gets frequent episodes of tinea cruris.  The doctor 
noted the Veteran apparently has a poor immune system for these 
saprophytes.  The next mention of treatment for a rash was in 
September 2003, when the Veteran reported having a rash that 
began several months previously.  He was diagnosed with ringworm 
in the left thigh, left axillary region and bilateral groin area.  
He also had bilateral large and small toe fungus.  He was 
diagnosed with asteotic eczema in March 2004 and seborrhea on the 
right side of his face in December 2004.  

During a March 2005 Agent Orange examination, the Veteran 
reported that he has had multiple chronic skin lesions that began 
immediately upon discharge from active duty in 1973.  The 
diagnosis was psoriasis/seborrheic dermatitis.  In June 2006, the 
Veteran reported during a VA respiratory examination that he had 
a chronic skin condition that began in 1973 which has been 
diagnosed as psoriasis.  The examiner's impression included 
possible asbestos exposure and "existing diagnosis of 
psoriasis".  The examiner provided an opinion that it is less 
than likely as not that the Veteran's symptoms are service-
connected.  However, the examiner was not asked to examine the 
Veteran's skin disorder nor provide an opinion concerning that 
condition.  Rather, he was asked to provide an opinion as to the 
respiratory claim.  Thus, it is unclear whether the opinion 
relates to the skin condition.   

In this case, the Veteran's service treatment records are 
negative for any chronic rash.  His skin was normal on separation 
from service, and the first evidence of any treatment or 
complaints of a skin disorder were in 1977, almost 4 years after 
his discharge from service.  On his application for compensation, 
the Veteran reported that his skin rash began in 1975.  While the 
Veteran has reported to a VA examiner that his skin rash began 
immediately after discharge from service, the Board finds the 
contemporaneous service treatment records showing no skin 
condition and private treatment records showing no skin 
complaints until 1977 to be more credible and probative of the 
onset of the Veteran's skin rash than the Veteran's current 
contentions of the existence of a skin rash shortly after 
discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) (Board can consider bias in lay evidence and 
conflicting statements of the veteran in weighing credibility).  

Further, while the Veteran has reported a continuous skin rash 
since shortly following service, his private treatment records 
reflect significant gaps in complaints, with the first complaint 
in 1977, a nine year gap until he was seen for allergic urticaria 
(as opposed to a skin rash), and a gap of 17 years from his 
original skin rash complaints until being seen again for a skin 
rash.  Such does not reflect continuous symptoms of psoriasis or 
seborrheic dermatitis, but rather a significant break in time 
between such symptoms.  In any event, the most competent and 
probative evidence reflects that the Veteran first experienced a 
seborrheic skin disorder several years after service, such that 
the provisions relating to continuity of symptoms does not apply.  
See 38 C.F.R. § 3.303(b) (continuity of symptomatology is 
required only where the condition noted during service is not 
shown to be chronic) (emphasis added).  

The Board further notes that a VA respiratory examiner provided a 
vague statement that the Veteran's symptoms are less likely than 
not service connected.  As noted above, it is unclear whether 
this statement refers to the skin disorder or only to the 
respiratory disorder.  The Board is also cognizant that "once 
the Secretary undertakes the effort to provide an examination 
when developing a service-connection claim ... he must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  However, in the present case, the RO did not 
request an examination of the Veteran's skin disorder nor did 
they request an opinion as to whether the skin condition was 
related to service.  Moreover, it is unclear whether the 
examiner's opinion related to the skin disorder, or was solely in 
response to the question posed concerning the respiratory claim. 
Further, the Board is not relying on the examiner's opinion in 
rendering a decision in this case.  Thus, remand to obtain a 
rationale for an opinion that was not requested, is not being 
used in the decision, and may not even apply to the skin 
condition would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (remand is unnecessary 
when it "would result in this Court's unnecessarily imposing 
additional burdens on the [Board and the Secretary] with no 
benefit flowing to the veteran").  This is especially true in 
light of the fact that there is no evidence of a skin disorder in 
service and the most probative and credible evidence reflects the 
disorder did not arise until almost 4 years after discharge from 
service.  In such cases, a VA examination is not required.  
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet 
App. 79, 81 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).

As a final matter, it appears the Veteran may be claiming his 
skin condition as due to exposure to Agent Orange.  The Veteran 
served in the Navy and it is unclear whether he set foot in 
Vietnam during service.  However, psoriasis, seborrheic 
dermatitis, fungal infections, and rosacea are not conditions 
which have been found by the Secretary to be related to Agent 
Orange exposure.  As such, the presumptive provisions of 
38 C.F.R. § 3.307, 3.309(e) do not apply.  In addition, there is 
no competent evidence in the record suggesting that his skin 
condition is due to herbicide exposure and multiple studies by 
the National Academy of Sciences have failed to identify a 
relationship between herbicide exposure and the types of skin 
rashes with which the Veteran has been diagnosed.  As such, an 
examination as to this theory of service connection is not 
required.  38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet 
App. at 81; Duenas, 18 Vet. App. 512 (2004).

In summary, there is no competent and credible evidence of a 
chronic skin rash disorder in service or for several years 
thereafter, and no competent evidence suggesting a link between 
the current disorder and service.  Thus, the claim for service 
connection is denied.  

V.	Other Considerations

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an acute allergic reaction 
with urticaria is denied.

Entitlement to service connection for a chronic skin rash, to 
include psoriasis, is denied.


REMAND

After a review of the record, the Board observes that further 
development is still required prior to adjudicating the Veteran's 
claims for a lung condition.  


With regards to the Veteran's claim for service connection for a 
lung condition with scarring and calcification as a result of 
asbestos exposure, additional development is required.  The 
Veteran contends that he has a lung condition as a result of 
asbestos exposure as a pipefitter during active service.  The 
Board notes that the RO requested that the National Personnel 
Records Center (NPRC) provide records of any asbestos exposure 
that the Veteran had during active service or of the jobs he 
performed.  The NPRC responded that they were unable to locate 
the records identified in the request, and on the basis of the 
request presented to the NPRC, they have concluded that the 
records either do not exist, NPRC does not have them, or further 
efforts to locate then at NPRC would be futile.  However, the 
Board notes that the RO has not specifically requested that the 
NPRC provide the Veteran's service personnel records.  Thus, on 
remand, these records should be requested.

Further, the Veteran's representative asserts that a remand is 
required to provide the Veteran with another VA respiratory 
examination.  During a March 2005 VA Agent Orange examination, 
the examiner performed a physical examination and reviewed the 
results of prior radiology reports.  The impression was that with 
the Veteran's history, the minor soft tissue pleural-based 
findings that are described may well relate to asbestos exposure, 
although without more extensive, typical distribution of pleural 
plaque with calcification, the changes that are present cannot be 
inferred to be related to asbestos exposure.  The diagnoses 
included "question of early asbestos-related lung disease."  
The examiner noted that it was discussed with the Veteran that he 
may have early lung parenchymal changes associated with asbestos 
lung disease.  

The Veteran was provided with a VA respiratory examination in 
June 2006, during which the claims file was not available for 
review.  The examiner recorded a history provided by the Veteran, 
performed a physical examination, and reviewed the results of 
previously performed diagnostic tests.  The examiner stated that 
the Veteran's last chest X-ray in March of 2005 was unremarkable 
with no clear evidence of asbestosis.  Computed tomography of the 
chest performed in April 2005 showed mild sessile plaque like 
thickening along the pleural surface in the posterior aspect of 
the lower chest on each side.  No pleural calcifications were 
seen.  The report stated that "[f]indings would not be specific 
for asbestos exposure."  There were no pulmonary nodules and no 
pericardial effusion.  However, the examiner's impressions 
included "possible asbestos exposure."  Further, the examiner 
stated that it was his opinion "that it is less than likely as 
not that these symptoms are service connected."  Because the 
examiner did not review the claims file, the diagnosis and 
opinion rendered, taken together, are ambiguous with regards to 
whether the Veteran had any symptoms or conditions related to 
asbestos exposure, and the opinion provided was not supported by 
a rationale the Board finds that another VA respiratory 
examination should be provided to determine the nature of any 
current lung condition and its possible relationship to active 
service, including any asbestos exposure therein. See 38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Ongoing VA medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and 
addresses of any medical providers who have 
treated him for a lung condition since 
service.  After securing the necessary 
release, any identified records which are not 
duplicates of those in the claims file should 
be requested.  In addition, obtain relevant 
VA outpatient treatment records dating since 
January 2009 from the Sioux Falls VA Medical 
Center.

2.  Attempt to secure the Veteran's service 
personnel records through official channels.  

3.  The RO/AMC should schedule the Veteran 
for a VA respiratory examination to determine 
the nature of any current lung condition and 
to provide an opinion as to its possible 
relationship to service.  The claims folder 
should be made available to and be reviewed 
by the examiner in conjunction with the 
examination.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail. Following 
review of the claims file and examination of 
the Veteran, the examiner should provide a 
diagnosis for any lung conditions identified.  
Additionally, the examiner should opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current lung condition identified arose 
during service or is otherwise related to the 
Veteran's military service, including his 
alleged asbestos exposure therein.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


